DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 

Claims 2 and 8 have been amended, and Claims 9-11 have been added as per the amendment filed on 3/14/2022.

Currently Claims 2-4 and 8-11 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Hoover on 3/17/2022.

The application has been amended as follows: 

2. (Currently Amended) A light-emitting device comprising a pixel, the pixel comprising: 
a first transistor, a second transistor, a third transistor including an active layer, a fourth transistor, a capacitor, a light-emitting element, a signal line, a first scan line, a second scan line, a first power line, and a second power line, 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor,
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor, 
wherein the other of the source and the drain of the first transistor is electrically connected to the signal line, 
wherein a gate of the first transistor is electrically connected to the first scan line,
wherein the other of the source and the drain of the second transistor and one electrode of the capacitor are electrically connected to the first power line,
wherein a gate of the second transistor is electrically connected to the second scan line,
wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the active layer of the third transistor is a wound active layer, and
wherein the first scan line and the second scan line are formed form the same conductive film,
wherein, in a top view, a first conductive film function as the first power line extends in a first direction, and
wherein, in the top view, a second conductive film functioning as the second power line extends in a second direction that intersects with the first direction, and overlaps the wound active layer.

10. (Currently Amended) A light-emitting device comprising a pixel, the pixel comprising: 
a first transistor, a second transistor, a third transistor including an active layer, a fourth transistor, a capacitor, a light-emitting element, a signal line, a first scan line, a second scan line, a first power line, and a second power line, 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor, 
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor, 
wherein the other of the source and the drain of the first transistor is electrically connected to the signal line, 
wherein a gate of the first transistor is electrically connected to the first scan line, 
wherein the other of the source and the drain of the second transistor and one electrode of the capacitor are electrically connected to the first power line, 
wherein a gate of the second transistor is electrically connected to the second scan line, 
wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element, 
wherein each of the third transistor and the fourth transistor is a p-type transistor, 
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, wherein the active layer of the third transistor is a wound active layer, 
wherein, in a top view, a first conductive film functioning as the first power line extends in a first direction, and 
wherein, in the top view, a second conductive film functioning as the second power line extends in a second direction that intersects with the first direction, and overlaps the wound active layer.

End of amendment.

Allowable Subject Matter

Claims 2-4 and 8-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 2 and 10.

The features recited in Claim 2 and 10 are supported by at least Figures 12 and 13 of the instant application and pages 28 and 29 of the specificaiton. As seen in Figures 12 of the instant application, the pixel circuit comprises of transistors 201, 202, 203, and 206, a capacitor 205, first scan line Gaj, second scan line Gej, signal line Si, first power line Vi, and second power line Wi. In Figure 13, which is a top view of the pixel circuit, we can see that the second power line Wi 5111 is arranged to overlap the entire wound active layer of driving transistor 5107. 

Koyama, US Patent Publication 2001/0002703 discloses a pixel circuit similar to that of Figure 12, but fails to disclose all of the features present in independent claims 2 and 10. Specifically Koyama does not disclose a second transistor, a third transistor including an active layer, wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element, wherein each of the third transistor and the fourth transistor is a p-type transistor, wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, wherein the active layer of the third transistor is a wound active layer, wherein, in a top view, a first conductive film functioning as the first power line extends in a first direction, and wherein, in the top view, a second conductive film functioning as the second power line extends in a second direction that intersects with the first direction, and overlaps the wound active layer.

Koyama US Patent Publication 2002/0135312 teaches the use of a transistor Tr5 that has a gate connected to a second scanning line Gbj, a first electrode connected to the power line Vi, and a  second electrode connected to the node between an electrode of the transistor Tr3, a capacitor, and the gate electrode of Tr1. However, Koyama does not teach the features present in independent claims 2 and 10. 

Applicant Admitted Prior Art discloses in Figure 7 of the instant application an pixel circuit for a light emitting element comprising of a N-type switching transistor 700 and a P-type driving transistor 701. However, Applicant Admitted Prior Art does not disclose the features present in independent claims 2 and 10. 

Dawson, US Patent 6229506, teaches a pixel circuit where in transistor P2 is a P-MOS transistor, and is used to control whether current from the driving transistor P1 is provided to the OLED or not. P2 is controlled specifically by its own control signal supplied on the Illuminate line 340, as seen in Figure 3. However, Dawson does not disclose the features present in independent claims 2 and 10.

Ozawa et al., US Patent Publication 2003/0098827, disclose a pixel circuit for electro-luminescence elements comprising of a gate line and a capacitive line that are arranged horizontally from a top view and the power line is arranged vertically, as seen in Figure 3. However, Ozawa does not disclose the features present in independent claims 2 and 10.

Kwon, US Patent Publication 2002/0118150, discloses OLED pixel circuits where each pixel is connected to at two select lines, and the select lines are arranged horizontally from a top view, as seen in Figure 20. However, Kwon does not disclose the features present in independent claims 2 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699